                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DERRICK S. GALVIN                                                                     PLAINTIFF
ADC # 163461

v.                             Case No. 1:18-cv-00093-KGB-BD

BRANDON CARROLL, et al.                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 18). Plaintiff Derrick S. Galvin filed objections to the

Recommended Disposition (Dkt. No. 21). Mr. Galvin has also filed several motions and notices

to the Court (Dkt. Nos. 19, 20, 22, 23, 24, 25, 26, 28, 29, 30). After careful consideration of the

Recommended Disposition, the objections, the motions and notices filed by Mr. Galvin, and a de

novo review of the record, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Dkt. No.

18).

       Mr. Galvin objects to the Recommended Disposition by reiterating the facts alleged in his

complaint (Dkt. Nos. 2, 21). The Court agrees with Judge Deere that Mr. Galvin has failed to state

a claim upon which relief may be granted (Dkt. No. 18, at 2). Fed. R. Civ. P. 12(b)(6). Mr.

Galvin’s various motions do not allege any additional facts which alter the Court’s determination.

Accordingly, the Court grants defendants’ motion to dismiss (Dkt. No. 7) and dismisses without

prejudice Mr. Galvin’s complaint for failure to state a claim upon which relief can be granted (Dkt.

No. 2). The Court denies as moot Mr. Galvin’s pending motions (Dkt. No. 19, 20, 23, 24, 25, 26,

28, 29, 30). This dismissal constitutes a “strike” for purposes of the Prison Litigation Reform Act,

28 U.S.C. § 1915(g).
It is so ordered this 21st day of May, 2019.

                                               _____________________________
                                               Kristine G. Baker
                                               United States District Judge




                                         2
